PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Hajipetrou et al.
Application No. 17/013,473
Filed: September 04, 2020
For: Laminating and De-Bubbling System for Electronic Mobile Device Screens

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 10, 2021, to revive the above identified application.  

The petition is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

The above-identified application became abandoned for failure to timely file a reply to the Notice to File Corrected Application Papers mailed on June 9, 2021.  This Notice set an extendable period for reply of two (2) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.   Accordingly, the abandonment date of the application is August 10, 2021.  The Office mailed a Notice of Abandonment on October 27, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  

In regard to item (1)

As drawings have been submitted with the petition, the informalities were not corrected/addressed with an amendment.  In addition, the corrected drawings are not properly labeled “Replacement Sheets”.  Therefore, the drawings submitted are not in compliance with 37 CFR 1.121 which states; 

(d) Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper. (Emphasis added).

In view of the above, the drawings must be labelled as “Replacement Sheets”.  As such the petition cannot be granted at this time.  
The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.
Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:  		Customer Service Window 
			Mail Stop Petitions
			Randolph Building  
			401 Dulany Street
			Alexandria, VA  22314

By FAX:		(571) 273-8300
			Attn: Office of Petitions

1
Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        
  
cc:	Randy M. Braegger
	8180 South 700 East
	Suite 350
	Sandy, UT 84070
	




    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197